EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	In the Claims filed on 03/01/2022:
	In Claim 14, lines 12-20, the phrase “wherein each of said horizontal guide rails is connected at a front end by one of said sleeves to one of said front vertical guide rails and at a back end by another of said sleeves to a corresponding one of said back vertical guide rails; a handle connected separately to each of said at least one horizontal guide rails, such that each of said handles can slide horizontally along a length of a corresponding one of said horizontal guide rails; at least one sleeve attached to said at least one horizontal guide rail, said at least one sleeve oriented vertically and shaped to define a vertical hole there through; and at least one vertical guide rail attached to said frame, said vertical guide rail passing through said hole of saidPage 6 of 10Appl. No. 16/571,052Response to Office Action of October 14, 2021 Response dated March 1, 2022sleeve, such that said sleeve can slide vertically along a distance of said vertical guide rail” has been replaced with the phrase --- a handle connected separately to each of said at least one horizontal guide rails, such that each of said handles can slide horizontally along a length of a corresponding one of said horizontal guide rails; at least one sleeve attached to said at least one horizontal guide rail, said at least one sleeve oriented vertically and shaped to define a vertical hole there through; and at least one vertical guide rail attached to said frame, said vertical guide rail passing through said hole of saidPage 6 of 10Appl. No. 16/571,052Response to Office Action of October 14, 2021 Response dated March 1, 2022sleeve, such that said sleeve can slide vertically along a distance of said vertical guide rail; wherein each of said horizontal guide rails is connected at a front end by one of said sleeves to one of said front vertical guide rails and at a back end by another of said sleeves to a corresponding one of said back vertical guide rails---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a fitness machine, comprising: a frame defining an interior exercise space; at least one horizontal guide rail; a handle connected separately to each of said at least one horizontal guide rails, such that each of said handles can slide horizontally along a length of a corresponding one of said horizontal guide rails; at least one sleeve attached to said at least one horizontal guide rail, said at least one sleeve oriented vertically and shaped to define a vertical hole there through; at least one vertical guide rail attached to said frame, said vertical guide rail passing through said hole of said sleeve, such that said sleeve can slide vertically along a distance of said vertical guide rail; and a weight beam comprising a first end that is pivotally connected to said frame and a second end that is connected to at least one cable such that said second end moves vertically as said horizontal guide rail moves vertically.

Claims 3-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.
; and a weight beam comprising a first end that is pivotally connected to said frame and a second end that is connected to one of said horizontal guide rails via at least one cable such that said second end moves vertically as said horizontal guide rail moves vertically.

Claims 11-13 depend either directly or indirectly from claim 9 and are allowable for all the reasons claim 9 is allowable.

Regarding independent claim 14, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a fitness machine, comprising: a frame defining an interior exercise space, said frame comprising: first and second bottom horizontal support beams and at least one crossbeam connected between said first and second bottom horizontal beams to form a base; a plurality of top horizontal support beams; first and second front vertical support beams extending vertically up from said base; and first and second back vertical support beams extending vertically up from said base; at least one horizontal guide rail, a handle connected separately to each of said at least one horizontal guide rails, such that each of said handles can slide horizontally along a length of a corresponding one of said horizontal guide rails; at least one sleeve attached to said at least one horizontal guide rail, said at least one sleeve oriented vertically and shaped to define a vertical hole there through; and at least one vertical guide rail attached to said frame, said vertical guide rail passing through said hole of saidPage 6 of 10Appl. No. 16/571,052Response to Office Action of October 14, 2021 Response dated March 1, 2022sleeve, such that said sleeve can slide vertically along a distance of said vertical guide rail; wherein each of said horizontal guide rails is connected at a front end by one of said sleeves to one of said front vertical guide rails and at a back end by another of said sleeves to a corresponding one of said back vertical guide rails; wherein said at least one vertical guide rail comprises first and second front vertical guide rails and first and second back vertical guide rails, said first front vertical guide rail connected to said frame and extending between said first bottom horizontal support beam and one of said top horizontal support beams, said second front vertical guide rail connected to said frame and extending between said second bottom horizontal support beam and one of said top horizontal support beams, said first back vertical guide rail connected to said frame and extending between said first bottom horizontal support beam and one of said top horizontal support beams, said second back vertical guide rail connected to said frame and extending between said second bottom horizontal support beam and one of said top horizontal support beams.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784